O’Brien, J.
Plaintiff is a fruit merchant in the state of Washington; its principal depots being at Toppenish, where it has a warehouse and track-age on or adjacent to defendant’s right of way, and at North Yakima, where it has warehouse privileges of a similar nature. This action is to recover for loss which plaintiff claims to have sustained through the failure of defendant to furnish it transportation facilities for certain apples which it desired to ship between October 10 and November 15, 1907. The complaint contained fourteen causes of action, some of which are evidently duplications; but in the aggregate the complaint alleged failure to transport 60,450 boxes of apples, to plaintiff’s damage in the sum of $48,500, an average of a fraction more than eighty cents per box.
The evidence contained in a record of 1,139 pages tends to show that on October 10, 1907, plaintiff notified defendant that it would require at Toppenish two cars per day, beginning with October 10 and continuing to October 31, except Sundays, and sixteen cars at North Yakima. From some time in October, up to and until the early part of November, the plaintiff by letter and telegram frequently reiterated its demand for cars. While several cars were furnished, they were insufficient to move all of the apples which plaintiff then had for shipment. On November 13 plaintiff had the fol*356lowing apples packed in boxes, which it had been unable -to ship because of the lack of facilities:
At Toppenish warehouse ....................... 6,730 boxes
In orchards (in vicinity of Toppenish) ............ 3,099 “
Sunnyside and Granger (stations on defendant’s road) 2,547 “
North Yakima ............................... 10,121 “
Total ..................................... 22,497 boxes
The plaintiff claimed (a) that the apples on hand November 13 had deteriorated while awaiting shipment; (b) that the fruit in five cars shipped in October had, because of delay, deteriorated in value; (c) that on November 15 the market price of'apples suddenly and materially declined. It is, as we understand, conceded that sufficient facilities were furnished or tendered by defendant upon November 15, so that the period during which the damage is claimed to have occurred extends from October 10 to November 15. It appeared upon the trial that the total number of cars demanded by the plaintiff for North Yakima was sixteen, ten of which were furnished. The six cars lacking would have contained 3,900 boxes. The court submitted to the jury plaintiff’s claims to the following:
Toppenish warehouse .......................... 6,730 boxes
In orchards .................................. 3,099 “
Granger and Sunnyside ........................ 2,547 “
North Yakima ................................ 3,900 “
Total 16,276 boxes
In addition thereto the claim of deterioration on five cars shipped in October, amounting to $1,716.70. The jury found for the plaintiff in the sum of $21,588, which included interest to January 30, 1909. A new trial was ordered, unless the plaintiff consented to a reduction of the verdict to the sum of $16,476; the court deducting from plaintiff’s claims any damages on account of the apples at *357Granger and Sunnyside, and any claim for deterioration in the apples at North Yakima. The plaintiff consented to the reduction, and defendant -appeals from the order denying a new trial. There is thus left for consideration plaintiff’s claims as to 13,729 boxes, distributed as follows: Toppenish warehouse, 6,730; orchards, 3,099; North Yakima, 3,900; and the five carloads of apples shipped in October.
The errors assigned upon this appeal may be considered under the following heads: (1) Is the evidence sufficient to show a failure on the part of the defendant to furnish reasonable transportation facilities? (2) Does the evidence show a sufficient tender of the apples, and particularly as to those in the orchards at Toppenish? (3) Was the jury instructed as to the proper measure of damages? (4) Is the evidence sufficient to sustain the finding as to the amount of plaintiff’s damage?
1. It is not contended that the defendant, prior to November 15, 1907, furnished the plaintiff with the cars demanded, or with those actually required by it. The defendant does insist, however, that it did all that could be reasonably expected of it. It appears that about October 1 defendant was notified of plaintiff’s requirements. A great deal of evidence was introduced by both parties for the purpose of showing what cars were furnished, as well as what could have been furnished had defendant used due diligence. This question of fact was fully and fairly submitted to the jury, which determined the issue in plaintiff’s favor.
2. The rights and duties of the parties to this controversy must be determined with reference to actual conditions and to the usual methods of transacting business, and a consideration of these leads unavoidably to the conclusion that the plaintiff had- the right to demand cars for the shipment of its fruit, and that it made a sufficient tender of the apples upon which the verdict as reduced was based. It ip not necessary to discuss defendant’s duty as a common carrier to furnish to the public reasonable and ordinary facilities.
What are reasonable facilities depends upon the ordinary and usual course of business at the time to which the inquiry is directed. The plaintiff maintained a warehouse at or adjacent to defendant’s right *358of way at Toppenish, to which the defendant had extended trackage facilities. We do not understand, either from defendant’s answer or the testimony, that there was anything unusual or improper in plaintiff’s demand for cars, except as to the number demanded; but defendant claims that, because of the unexpected volume of business generally, it was unable to furnish a greater number of cars than it actually did. This can only mean that the reason all of these apples were not actually shipped before November 15 was because of defendant’s failure to furnish cars, and its excuse for this failure is, not because of any conduct upon plaintiff’s part, but because the general demand was so overwhelming that defendant was unable to do more than it did. The fruit was gathered, boxed, and ready for shipment, and any additional or other tender of it to the defendant could serve no useful purpose. Every merchant, as well as every producer, upon a line of railroad, is to a greater or less extent dependent upon it for an opportunity to carry on business, and when a merchant follows the usual and regular course in preparing for the shipment of merchandise, and in notifying the carrier of his requirements, it would, we think, be a grievous wrong to say that in addition he should go through the empty form of bringing each package to the defendant’s freighthouse and demanding its immediate shipment.
This applies, not only to the warehouses at Toppenish and North Yakima, but also to the 3,099 boxes in the orchards in the immediate vicinity of Toppenish. These were also boxed and ready for shipment. The testimony indicates that the warehouse was completely filled shortly after October 10. Had the apples in the warehouse been shipped, those in the orchards would have immediately taken their place. The jury found that the defendant negligently failed to furnish the facilities which, under the circumstances, it was required to furnish, and we conclude the plaintiff may recover his loss upon the apples so in the orchards, boxed and awaiting shipment.
We find nothing in the principal authorities cited by counsel for defendant, antagonistic to this conclusion. It is, of course, true that before one can claim damages from a common carrier, either for refusing or delaying a shipment, it must appear that a tender was *359made of the articles to be shipped, and that the shipper was then ready and able to perform his part of the contract; but what constitutes such tender must depend upon all the circumstances. Elliott, Railroads, §§ 1475—1477; Hutchinson, Carriers (3d Ed.) § 1370; Little Rock v. Conatser, 61 Ark. 560, 561; Wilder v. St. Johnsbury, 66 Vt. 636, 637, 30 Atl. 41.
The Wilder case, above cited, was where an action was brought to recover damages for a refusal by the carrier to transport coal. The plaintiff was the surviving partner of a firm which had been engaged in the coal business and had transported coal over defendant’s road. Because of a dispute, the railway company announced that it would not in the future transport coal for this firm. The superintendent of the carrier stated that, if tendered a boat load of coal, he would not take it on or transport it, but would send it back into the lake. A majority of the court held that this did not dispense with the necessity of a tender of the property for transportation; but in the opinion, at page 639 of 66 Vt., and page 41 of 30 Atl., it is said: “It is evident that the case we have is not the case that would have been presented if the conversation relied upon had related to some specific property then upon the line of the defendant’s road awaiting shipment, or in transit over a connecting road, or even to some distinct proposal depending upon the defendant’s service. It is not necessary to consider what the plaintiff’s rights would have been in either of the cases stated.”
If just conclusions are to be reached, courts must give practical Construction to legal rules and adapt them to commercial customs; and we find here the tender was sufficient as to the apples finally considered by the trial court.
3. No definite destination was fixed by plaintiff for the cars demanded. At most the defendant was notified that the cars were required for shipment to Montana and Eastern points, and because of this fact the defendant claims that the court erred in receiving evidence as to the decline in the market-price at various Eastern points, and in permitting evidence that plaintiff intended to ship some of the apples to those points. Early upon the trial, counsel for plaintiff contended that the proper measure of damages was the *360difference between the value of tbe fruit in Washington, when it was offered for shipment, and its value there in November, when the defendant was ready to receive it. Counsel for defendant insisted that such was not the proper measure, but, as we understand their position, that the proper measure would be the difference in the market price at the point of destination, if any such destination had been fixed, but that, inasmuch as no destination had been named by the plaintiff for any of the apples, the difference in the market price at particular Eastern points could not be given. The result of this would be that, while it might be apparent plaintiff had suffered loss, there would be no way by which the amount could be determined.
When a carrier receives goods for shipment it contracts to deliver them within a reasonable time at a certain destination, and if it fails to perform its contract, and loss results to the shipper, the amount of the loss is based upon the value of the property at the point of destination. In this case no contract was entered into. The action was not for a breach of contract, but was, as to the fruit not shipped, in tort' for the failure of the defendant to perform a duty resting upon it as a common carrier.
Evidence was received as to the market value in Washington, and also: at various Eastern -points, upon those different dates. Some of the evidence indicated a general relation between all markets, and that the greatest difference arose from differences in freight charges. But, be this as it may, the defendant cannot complain, as the court in its charge directed the jury, if they found from the evidence “* * * that the apples after November 13 were of greater value at Toppenish and North Yakima than at the said points of destination, then you will adopt that value as a basis for any estimate of decline in prices- and resulting damage.” The effect was tolimit the plaintiff’s recovery to a measure which would be most favorable to the defendant; that is, the jury were instructed to take as one extreme the market price at Toppenish and North Yakima when the shipment was tendered, and estimate the loss upon the difference between that price and the highest market price on November 13, whether found to be the highest at Wash*361ington or elsewhere. The learned trial judge gave this instruction,, as he explained to the jury, “because, as already stated, the plaintiff is only entitled to recover its actual loss, and any method of computing damage that would give greater than the actual loss or damage would be improper.”
We are convinced that what the plaintiff was entitled to was the difference in the actual market value of the apples at the point of shipment at the time they were offered, as disclosed by the testimony, and their actual market value at the same place on November 13 or 15, when the shipping facilities became available. So long as no contract of shipment had been entered into, it is impossible to say what was the point of destination. Indeed, we do not understand from the testimony that any particular destination had been determined upon by the plaintiff for any particular carload of apples. It is a common custom for freight of this character to be sold while actually in transit, and such carloads are constantly diverted from their original destination, so as to get the greatest possible advantage from the markets. The demand by the plaintiff for cars in which to ship its fruit to Montana and Eastern points we have already said was sufficient to make it the duty of the defendant to furnish those cars if reasonably possible ; but in the absence of an actual shipment, billed to a particular destination, we think it would be a mere speculation to attempt to say where the fruit would have gone had it actually been shipped. Upon the other hand, the market value of the fruit when offered for shipment at the place where it was could be determined with certainty, as could also its actual market value at the same place on November 15 in its then condition. The difference in those values clearly measured the loss which plaintiff sustained by reason of defendant’s default. If, while in the warehouse, the fruit had been destroyed by the wrongful act of some person, the loss would be determined by its value there.
This we understand to have been the original position taken by the plaintiff; but when defendant objected to this evidence, and claimed that the market value at destination must be shown, evidence was introduced showing the market values at different points throughout, the United States to which the fruit might have been shipped, had the defendant received it.
*3624. It remains to consider whether the evidence was sufficient to justify the verdict, if what we have stated to be the true measure of damages be applied. Defendant insists that under the rulings of the court the damages have been duplicated; that by adding the depreciation in market price to the deterioration in condition double damages have been allowed. An examination of the evidence does not sustain this claim, at least to the full extent to which it was made. The testimony in many respects seems conflicting and difficult to reconcile. We have, however, concluded that there was testimony applicable to the measure of damages which we hold proper in this case, and that it is sufficient to sustain a verdict for a reduced amount.
At page 675 of the paper book is found the following testimony by Mr. Gilbert, the president and manager of the plaintiff company: “Q. Did you not testify that the sound value of all your apples at North Yakima on the average was $1.98, or within a cent of that? A. At the time they were ready for shipment ? Q. Yes. A. Yes; I think that it was a little less than that, $1.97.”
As the prices at Toppenish, North Yakima, and in the orchards were practically the same, we assume that $1.97 per box was the average price of all the apples involved at the time they were offered for shipment, although a computation of other testimony of Mr. Gilbert, in which the prices are given in more detail, indicates an average somewhat lower. At page 722 Mr. Gilbert’s testimony is given as follows: “Q. Now, at the risk of repetition, I will ask you to state, if you know, Mr. Gilbert, what was the fair and reasonable wholesale car lot market value of all these different varieties of apples on an average per box in the condition in which they actually were there at Toppenish, referring particularly to 6,730 boxes, marked at Toppenish November 15, 1907, as that condition and appearance of those apples was disclosed to you by your inspection, as shown by your testimony here, at or about that time? A. $1.20 per box. Mr. Hadley: Now, wait. Q. Do you know ? A. I do know.”
If from $16,476, the amount allowed by the district court upon the motion for a new trial, there is deducted the interest and the damage to the fruit in the five October cars, which would be, disregarding small fractions, $2,753, there would be left $13,723 as th® *363loss upon 13,729 boxes, or almost exactly an average loss of one dollar per box, while, as said, the average loss claimed in the complaint was eighty cents per box. But, if the computation be made upon the quoted testimony of Mr. Gilbert, which was directed to what we consider the proper measure of damages, we have a gross loss, both from deterioration and market decline, upon each box of apples at Toppenish warehouse and orchards, of seventy-seven cents per box. The trial court held there was not sufficient evidence of any deterioration in the 3,900 boxes at North Yakima, the total loss of which, because of decline in North Yakima and Toppenish markets, would be less than sixty-eight cents per box, and is placed on page 34 of respondent’s brief at $2,323.75. In addition, if we allow, as we think we must, the claim of loss upon the five cars shipped in October, we have the following:
6,730 boxes in warehouse at Toppenish at 77 cents .... $ 5,182 10
3,099 boxes in orchards at Toppenish at 77 cents...... 2,386 23
3,900 boxes in warehouse at'North Yakima.......... 2,323 75
Loss on five cars in October....................... 1,716 70
$11,608 78
Interest from November 15, 1907, to date of verdict .. 812 61
Total .............................. $12,421 39
It is therefore ordered that the order denying a new trial is reversed, unless the plaintiff, within twenty days after the remittitur from this court is filed in the district court, consents in writing that the verdict be reduced to the sum of $12,421.39, but that, if the plaintiff shall elect to consent to such reduction, the order denying a new trial be affirmed.